         Case 1:20-cv-01702-WMR Document 12 Filed 06/10/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF GEORGIA
                           ATLANTA DIVISION

KEENAN’S KIDS FOUNDATION,                   )
INC.,                                       )
                                            )
              Plaintiff,                    ) Civil Action File No.:
                                            ) 1:20-cv-01702-WMR
-vs.-                                       )
                                            )
SEAN CLAGGETT,                              )
                                            )
               Defendant.                   )


      KEENAN’S KIDS FOUNDATION, INC.’S RESPONSE IN
 OPPOSITION TO SEAN CLAGGETT’S MOTION TO DISMISS [Doc. 9]

        On April 21, 2020, Keenan’s Kids Foundation, Inc. (“Keenan’s Kids”) filed

its original complaint [Doc. # 1] in this Court alleging misappropriation of trade

secrets in violation of the federal Defend Trade Secrets Act of 2016 (18 U.S.C. §

1836, et seq.) and the Georgia Trade Secrets Act of 1990 (O.C.G.A. § 10-1-760, et

seq.) and breach of a confidentiality agreement and an implied-in-fact contract. On

May 27, 2020, Sean Claggett (“Claggett”) filed a motion to dismiss in lieu of

answering the complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. [Doc. 9].
       Case 1:20-cv-01702-WMR Document 12 Filed 06/10/20 Page 2 of 6




      Claggett’s brief in support his motion [Doc. 9-1] under Rule 12(b) asserted

various arguments for dismissal. Responding to the purported dismissal grounds1

asserted in Claggett’s motion to dismiss and without conceding any defects in its

original complaint, on June 10, 2020, Keenan’s Kids filed a First Amended

Complaint [Doc. 11] in lieu of engaging in further motion practice.

      Keenan’s Kids was allowed to amend its pleading “once as a matter of course

within . . . 21 days after service of a motion under Rule 12(b)” filed by Claggett.

Fed. R. Civ. P. 15(a)(1)(B). "Once accepted, an amended complaint replaces the

original." Florida Dep’t. of State v. Treasure Salvors, Inc., 458 U.S. 670, 702 & n.

2 (1982) (White J. concurring in part and dissenting in part on other grounds, joined

by Powell, Rehnquist, & O'Connor, JJ.). Consequently, Keenan’s Kids’ amended

pleading [Doc. 11], which was filed fourteen (14) days after service of Claggett’s

Rule 12(b) motion “render[s] the original complaint null and void . . . ." Vadas v.

US, 527 F.3d 16, 2007 WL 1289335, at *5 n. 4 (2d Cir. 2007); Malowney v. Fed.

Collection Deposit Grp., 193 F.3d 1342, 1345 n.1 (11th Cir. 1999) ("An amended

complaint supersedes an original complaint."); Varnes v. Local 91, Glass Bottle


1
   Claggett’s motion improperly conflates a Rule 12(b)(6) motion to dismiss for
failure to state a claim upon which relief can be granted with a summary judgment
after discovery. This Court cannot weigh the evidence on a Rule 12(b) motion that
the parties might later offer, and Claggett’s arguments on the substantive merits are
more appropriately reserved for motion practice after discovery.
                                         2
        Case 1:20-cv-01702-WMR Document 12 Filed 06/10/20 Page 3 of 6




Blowers Ass'n, 674 F.2d 1365, 1370 n.6 (11th Cir. 1982) ("As a general rule, an

amended complaint supersedes and replaces the original complaint unless the

amendment specifically refers to or adopts the earlier pleading.").2

      As such, there is no need for further action to be taken by the Court or

Keenan’s Kids with respect to the original complaint [Doc. 1], and Claggett’s motion

to dismiss [Doc. 9] directed to Keenan’s Kids’ original, superseded claims is moot.

See 6 Wright, Miller & Kane, Federal Practice and Procedure § 1476, 556-57 (2d

Ed. 1990) (noting that once an amended pleading is filed it "supersedes the pleading

it modifies" and that "any subsequent motion . . . should be directed at the amended

pleading"); Monroe v. City of Forest Park, No. 1:15-cv-1165-WSD, 2015 U.S. Dist.

LEXIS 152504, at *2-3 (N.D. Ga. Nov. 10, 2015) (denying motion to dismiss

original complaint as moot because the amended complaint superseded the original

complaint); Williams v. Kemuel, No. 1:12-cv-1570-JEC, 2013 U.S. Dist. LEXIS

19664, at *5 (N.D. Ga. Feb. 14, 2013) ("[D]efendants' first motion to dismiss is

superseded by the amended complaint and is denied as moot."); Renal Treatment



2
  See also Swanson v. Perez, No. 05-10455, 250 F. Appx. 596, 2007 WL 2326160,
at *1 (5th Cir. Aug. 15, 2007) ("An amended complaint supersedes the original
complaint and renders it of no legal effect . . . ") (quotations omitted); Ramallo Bros.
Printing, Inc. v. El Dia, Inc., 490 F.3d 86, 88 n. 2 (1st Cir. 2007) ("[Plaintiff's]
amended complaint completely supersedes his original complaint, and thus the
original complaint no longer performs any function in the case.").
                                           3
        Case 1:20-cv-01702-WMR Document 12 Filed 06/10/20 Page 4 of 6




Ctrs.—Mid-Atlantic, Inc. v. Franklin Chevrolet-Cadillac-Pontiac-GMC, No.

608CV87, 2009 U.S. Dist. LEXIS 30975, 2009 WL 995564, at *1 (S.D. Ga. Apr.

13, 2009) (noting that a pleading superseded by an amended complaint was "entirely

irrelevant," and therefore concluding that the motion to dismiss the original pleading

was moot); Mizzaro v. Home Depot, Inc., No. Civ. A. 1:06-CV-11510, 2007 U.S.

Dist. LEXIS 59781, 2007 WL 2254693, at *3 (N.D. Ga. July 18, 2007) (Evans, J.)

(dismissing as moot a motion to dismiss addressing the original complaint following

defendants' acceding to the filing of an amended complaint).3

      For all of these reasons, no further response of Keenan’s Kids or action by

this Court is needed with respect to Claggett’s motion to dismiss [Doc. 9] the

original, superseded original complaint [Doc. 1], except for this Court to deny

Claggett’s Rule 12(b) motion as moot and superseded by the First Amended

Complaint [Doc. 11].


3
 See also ComputerEase Software, Inc. v. Hemisphere Corp., No. 06cv247, 2007
WL 852103, at *1 (S.D. Ohio Mar. 19, 2007) ("Since the amended complaint
replaces the original complaint, the motion to dismiss the original complaint is
moot . . . ."); Scuba v. Wilkinson, No. 1:06cv160, 2006 WL 2794939, at * 2 (S.D.
Ohio Sept. 27, 2006) ("Since the amended complaint replaces the original complaint,
the motions to dismiss the original complaint were moot"); Weiss v. Astella Pharma
US, Inc., No. 5:05cv527, 2006 WL 1285406, at *11 (E.D. Ky. May 10, 2006)
(following amendment of complaint, motions to dismiss the original complaint were
moot); National City Mortgage Co. v. Navarro, 220 F.R.D. 102, 106 (D.D.C. 2004)
(holding motion to dismiss as to original complaint rendered moot in light of
amended complaint which superseded the original).
                                          4
       Case 1:20-cv-01702-WMR Document 12 Filed 06/10/20 Page 5 of 6




      Respectfully submitted this 10th day of June 2020.

                                       By: /s/ John M. Bowler
                                       John M. Bowler
                                       Georgia Bar No. 071770
                                       Michael D. Hobbs Jr., Esq.
                                       Georgia Bar No. 358160
                                       Lindsay Mitchell Henner, Esq.
                                       Georgia Bar No. 272310
                                       Troutman Sanders LLP
                                       600 Peachtree Street, N.E., Suite 3000
                                       Atlanta, Georgia 30308-2216
                                       Tel: (404) 885-3000 / Fax: (404) 885-3995
                                       john.bowler@troutman.com
                                       michael.hobbs @troutman.com
                                       lindsay.henner@troutman.com

                                       Attorneys for Plaintiff Keenan’s Kids
                                       Foundation, Inc.

         CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      I hereby certify that the foregoing document contains the required margins and

was prepared in Times New Roman font, 14 point type, one of the font and point

selections approved by the Court in the N.D. Ga. L.R. 5.1(C).

      This 10th day of June 2020.

                                             /s/ John M. Bowler




                                         5
          Case 1:20-cv-01702-WMR Document 12 Filed 06/10/20 Page 6 of 6




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 KEENAN’S KIDS FOUNDATION,                        )
 INC.,                                            )
                                                  )
                Plaintiff,                        ) Civil Action File No.:
                                                  ) 1:20-cv-01702-WMR
 -vs.-                                            )
                                                  )
 SEAN CLAGGETT,                                   ) JURY TRIAL DEMANDED
                                                  )
                 Defendant.                       )
                                                  )


                             CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing document with the

Clerk of Court using the CM/ECF system and which will automatically send email

notification of such filing to all counsel of record.

         This 10th day of June, 2020.

                                                 /s/ John M. Bowler




                                             6
